
	
		II
		111th CONGRESS
		2d Session
		S. 3130
		IN THE SENATE OF THE UNITED STATES
		
			March 16, 2010
			Mr. Bennet introduced
			 the following bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To provide that, if comprehensive health
		  care reform legislation that provides Americans access to quality, affordable
		  health care is not enacted by June 30, 2010, then Members of Congress may not
		  participate or be enrolled in a Federal employees health benefits plan under
		  chapter 89 of title 5, United States Code. 
	
	
		1.Short titleThis Act may be cited as the
			 Stop Congressional Health Benefits
			 Act.
		2.Disqualification for
			 participation in Federal employees health benefits plans
			(a)DefinitionsIn
			 this Act:
				(1)Health care
			 reform legislation
					(A)In
			 generalThe term health care reform legislation
			 means comprehensive health care reform legislation that provides citizens and
			 nationals of the United States, and aliens lawfully present in the United
			 States, access to quality, affordable health care.
					(B)Principles of
			 health care reformHealth care reform legislation described in
			 subparagraph (A) shall incorporate the following principles:
						(i)Ending the denial
			 of coverage to individuals with preexisting conditions.
						(ii)Protecting
			 guaranteed Medicare benefits for seniors.
						(iii)Reducing
			 premium costs for families and small businesses.
						(iv)Providing
			 Americans access to the same insurance choices as Members of Congress.
						(v)Ensuring that new
			 and expanded programs are paid for and do not add to the Federal
			 deficit.
						(2)Member of
			 CongressThe term Member of Congress means any
			 member of the House of Representatives or the Senate.
				(b)In
			 generalNotwithstanding any other provision of law and except as
			 provided under subsection (b), a Member of Congress may not participate in or
			 be enrolled in any Federal employees health benefits plan under chapter 89 of
			 title 5, United States Code, during the period beginning on July 1, 2010,
			 through the date on which the Comptroller General of the United States submits
			 a report described under subsection (d).
			(c)Initial
			 determination and report
				(1)In
			 generalNot later than June 30, 2010, the Comptroller General of
			 the United States shall—
					(A)make a
			 determination of whether or not health care reform legislation has been
			 enacted; and
					(B)submit a report
			 to the Office of Personnel Management, Secretary of the Senate, and the Chief
			 Administrative Officer of the House of Representatives on that
			 determination.
					(2)Enactment of
			 legislationIf the report under paragraph (1) states that health
			 care reform legislation has been enacted, subsection (b) shall not take
			 effect.
				(d)Subsequent
			 reportWhenever after July 1, 2010, the Comptroller General of
			 the United States makes a determination that health care reform legislation has
			 been enacted, the Comptroller General of the United States shall submit a
			 report to the Office of Personnel Management, the Secretary of the Senate, and
			 the Chief Administrative Officer of the House of Representatives of that
			 determination.
			(e)Open
			 enrollmentThe Office of Personnel Management shall provide for a
			 period of open enrollment for Members of Congress beginning on the earliest
			 administratively feasible pay period following the date on which the
			 Comptroller General of the United States submits a report under subsection
			 (d).
			
